Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 are objected to because of the following informalities:  
Claim 7 recites “a fourth reference current. “which lack antecedence basis.  Claim 3 from which it depends does not claim a third reference current.  
Based on the specification Fig. 2 and [0064] Examiner will examine/interpret as “a third reference current“. 
Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 and similarly claim 9 recites “a controller configured to perform pulse 
It is unclear what is meant by performing PWM on the first and second switching elements “to control ON and OFF of the semiconductor relay”. It is unclear how PWM switching of the first and second switching elements controls ON and OFF of the semiconductor relay”
Claims 2-8 and 10-14 is/are included in this rejection due to their dependence on claim 1 and 9.


    PNG
    media_image1.png
    786
    811
    media_image1.png
    Greyscale

Fig. 9 and 10 of Mao

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that 


Claims 1-5,7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 20160268816) in view of Uan-Zo-Li (US 20140281591).
As to claim 1, Mao discloses a power supply system (Fig. 9 above Power bank 1) comprising: 
a first power storage device (Fig. 9 battery cells 17 and 18); 
a second power supply (DC Power source at Vin [0032]) having a lower voltage than the first power storage device (Vin= 5V, Vbat =5.6-8.7V [0055]); 
a DC-DC converter including a choke coil (Fig. 9 coil 24), a first switching element configured to switch a connection state between a first end of the choke coil and the first power storage device (Fig. 9 S1), a first diode that is connected in parallel with the first switching element and that rectifies a current flowing from the choke coil side to the first power storage device side ([0051] diode at S1. See [0054]  wherein charging mode (a current flowing from the choke coil side to the first power storage device side) battery cell 17,18 is charged (boosted) from supply Vin through switch S1), and a second switching element configured to switch a ground state of the first end of the choke coil (Fig. 9 S2); 
a semiconductor relay configured to switch a connection state between a second end of the choke coil and the second power supply (Switches SA and SB); and 
a controller (Fig. 7,9 controller 69) configured to perform pulse width modulation control of the first switching element and the second switching element (The switch control portion 69 includes a pulse-width modulation controller 72 [0010][0049]) to control ON and OFF of the semiconductor relay ([0055] and Fig. 10  where SA and SB (semiconductor relay) are off during PWM buck (discharging mode) and on during PWM boosting (charging mode), 
wherein the controller is configured to reduce a duty ratio of an ON time of the first switching element (Based on Fig. 2 and [0009][0017][0018] of the specification where S1 and S3 are “off”, Examiner interprets  “reduce a duty ratio of an ON time” of a switching element as the switching element in an “OFF” state. S1 is OFF) when an ON time of the second switching element is controlled to become zero (S1 and S2 are OFF [0055]) and a current flowing out from the second power supply (short circuit current) exceeds a first reference current (Based on the specification ([0034] [0055]), “a current flowing out from the second power storage device exceeds a first reference current” is interpreted as “current flowing out of the second power supply when the voltage of primary side is lower than secondary side” or “the outflow current is likely to be uncontrollable by the second switching element S2”. See [0055] where short circuit current flows from Vin to Vbat when Vbat <Vin and switches S1, SA and SB are conducting. S1 and S2 are OFF to prevent short circuit caused by Vbat < Vin. First reference current identified as average discharging current from the second power supply used to charge battery cells 17 and 18 when Vbat>Vin (e.g. 850mA, Fig. 11) which is less than short circuit). 
Mao does not disclose/teach a second power supply is a power storage device.
Uan-Zo-Li teaches a low voltage power supply is a power storage device
 ([0021] 9V battery in pack 214).
It would have been obvious to a person of ordinary skill in the art to modify the second power supply of Mao to be power storage device, as taught by Uan-Zo-Li as it is ample substitution of one known element for another to obtain predictable results.

As to claim 2, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 1, wherein the controller is configured to turn off the first switching element when the ON time of the second switching element is controlled to become zero ([0055] S1 and S2 are OFF) and the current flowing out from the second power storage device exceeds the first reference current (See [0055] where S1 and S2 are OFF to prevent short circuit caused by Vbat <Vin). 

As to claim 3, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 2, wherein: the semiconductor relay includes a third switching element (SB) and a fourth switching element connected in series to each other (Fig. 9 SA), a third diode that is connected in parallel with the third switching element and that rectifies a current flowing from the fourth switching element side to the choke coil side (Fig. 9), and a fourth diode that is connected in parallel with the fourth switching element and that rectifies a current flowing from the third switching element side to the second power storage device side (Fig. 9); and
the controller is configured to reduce a duty ratio of an ON time of the third switching element (Based on Fig. 2 and [0009][0017][0018] of the specification where S1 and S3 are “off”, Examiner interprets  “reduce a duty ratio of an ON time” of a switching element as the switching element in an “OFF” state. SB is OFF [0055]) when the ON time of the second switching element is controlled to become zero in a state in which the first switching element is turned off ([0055] S1,S2 and SB are OFF) and the current flowing out from the second power storage device exceeds a second reference current (second reference current identified as average discharging current from the second power supply used to charge battery cells 17 and 18 when Vbat>Vin (e.g. 850mA, Fig. 11) which is less than short circuit. See [0055] where short circuit current flows from Vin to Vbat when Vbat <Vin and S1, SA and SB are conducting. S1, S2 and SB are OFF to prevent short circuit caused by Vbat <Vin).
As to claim 4, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 3, wherein the controller is configured to turn off the third switching element when the ON time of the second switching element is controlled to become zero in a state in which the first switching element is turned off ([0055]  S1,S2 and SB are OFF) and the current flowing out from the second power storage device exceeds the second reference current (See [0055] where short circuit current flows from Vin to Vout when Vbat <Vin. [0055] where S1,S2 and SB are OFF to prevent short circuit caused by Vbat <Vin). 
As to claim 5, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 4, wherein the controller is configured to further turn off the second switching element and the fourth switching element when the ON time of the second switching element is controlled to become zero and the current flowing out from the second power storage device exceeds a third reference current (third reference current identified as average discharging current from the second power supply used to charge battery cells 17 and 18 when Vbat>Vin (e.g. 850mA, Fig. 11) which is less than short circuit. See [0055] where short circuit current flows from Vin to Vbat when Vbat <Vin and S1, SA and SB are conducting. [0055] where S1,S2, SB and SA are OFF to prevent short circuit caused by Vbat <Vin).  
As to claim 7, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 3, wherein the controller is configured to turn off the first switching element, the second switching element, the third switching element, and the fourth switching element when the current flowing out from the second power storage device exceeds a fourth reference current (“fourth reference current” interpreted as “third reference current”. Third reference current identified as average discharging current from the second power supply used to charge battery cells 17 and 18 when Vbat>Vin (e.g. 850mA, Fig. 11) which is less than short circuit. See [0055] where short circuit current flows from Vin to Vbat when Vbat <Vin and S1, SA and SB are conducting. [0055] where S1,S2, SB and SA are OFF to prevent short circuit caused by Vbat <Vin). 
As to claim 9, Mao discloses a power supply system (Fig. 9 above Power bank 1) comprising: 
a first power storage device (Fig. 9 battery cells 17 and 18); 
a second power supply (DC Power source at Vin [0032]) having a lower voltage than the first power storage device (Vin= 5V, Vbat =5.6-8.7V [0055]); 
a DC-DC converter including a choke coil (Fig. 9 coil 24), a first switching element configured to switch a connection state between a first end of the choke coil and the first power storage device (Fig. 9 S1), a first diode that is connected in parallel with the first switching element and that rectifies a current flowing from the choke coil side to the first power storage device side ([0051] diode at S1. See [0054]  wherein charging mode (a current flowing from the choke coil side to the first power storage device side) battery cell 17,18 is charged (boosted) from supply Vin through switch S1), and a second switching element configured to switch a ground state of the first end of the choke coil (Fig. 9 S2); 
a semiconductor relay configured to switch a connection state between a second end of the choke coil and the second power supply (Switches SA and SB); and 
a controller (Fig. 7,9 controller 69) configured to perform pulse width modulation control of the first switching element and the second switching element (The switch control portion 69 includes a pulse-width modulation controller 72 [0010][0049]) to control ON and OFF of the semiconductor relay ([0055] and Fig. 10  where SA and SB (semiconductor relay) are off during PWM buck (discharging mode) and on during PWM boosting (charging mode), 
wherein the controller is configured to reduce a duty ratio of an ON time of the first switching element (Based on Fig. 2 and [0009][0017][0018] of the specification where S1 and S3 are “off”, Examiner interprets  “reduce a duty ratio of an ON time” of a switching element as the switching element in an “OFF” state) when a voltage on the first power storage device side becomes lower than a voltage of the second power storage device (See [0055]  where S1 and S2 are OFF when . 
Mao does not disclose/teach a second power supply is a power storage device.
Uan-Zo-Li teaches a low voltage power supply is a power storage device ([0021] 9V battery in pack 214).
It would have been obvious to a person of ordinary skill in the art to modify the second power supply of Mao to be power storage device, as taught by Uan-Zo-Li as it is simple substitution of one known element for another to obtain predictable results.

As to claim 10, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 9, wherein the controller is configured to turn off the first switching element when the voltage on the first power storage device side becomes lower than the voltage of the second power storage device (See [0055] where S1 and S2 are OFF when Vbat<Vin). 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 20160268816) in view of Uan-Zo-Li (US 20140281591) in further view of Yang (US20160288660).
As to claim 6, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 5.
Mao in view of Uan-Zo-Li teaches wherein each of the first reference current to the third reference current is a value obtained by a target current determined based on a state of charge of the second power storage device (first, second, and third reference value identified as the average discharging current from the second 
Mao in view of Uan-Zo-Li does not disclose/teach wherein each of the first reference current to the third reference current is a value obtained by adding a predetermined value to a target current determined based on a state of charge of the second power storage device. 
Yang teaches a current that is a value obtained by adding a predetermined value to a target current ([0009] value added to reduce the magnitude of the positive and negative ripple current at the output of the DC-DC converter).
It would have been obvious to a person of ordinary skill in the art to modify the first reference current to the third reference current of Mao to include a value obtained by adding a predetermined value to a target current determined based on a state of charge of the second power storage device, in order to decrease noise as taught by Yang [0013]. 
As to claim 8, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 7.
Mao in view of Uan-Zo-Li teaches wherein the fourth reference current is a value obtained by a target current determined based on a state of charge of the second power storage device (identified as average discharging current from the second power supply used to charge battery cells 17 and 18 when Vbat>Vin. (e.g. 850mA, Fig. 11).
Mao in view of Uan-Zo-Li does not disclose/teach wherein the fourth reference current is a value obtained by adding a predetermined value set to suppress chattering to a target current determined based on a state of charge of the second 
Yang teaches wherein the fourth reference current is a value obtained by adding a predetermined value set to suppress chattering to a target current ([0009] value added to reduce the magnitude of the positive and negative ripple current (e.g. chattering) at the output of the DC-DC converter).
It would have been obvious to a person of ordinary skill in the art to modify the fourth reference current of Mao to include a value obtained by adding a predetermined value set to suppress chattering to a target current determined based on a state of charge of the second power storage device, in order to decrease noise as taught by Yang [0013]. 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 20160268816) in view of Uan-Zo-Li (US 20140281591) in further view of Caggegi (US20170141775).
As to claim 11, Mao in view of Uan-Zo-Li teaches the power supply system according to claim 10, wherein: the semiconductor relay includes a third switching element (SB) and a fourth switching element connected in series to each other (Fig. 9 SA), a third diode that is connected in parallel with the third switching element and that rectifies a current flowing from the fourth switching element side to the choke coil side (Fig. 9), and a fourth diode that is connected in parallel with the fourth switching element and that rectifies a current flowing from the third switching element side to the second power storage device side (Fig. 9); 
and the controller is configured to reduce a duty ratio of an ON time of the third switching element (Based on Fig. 2 and [0009][0017][0018] of the specification where S1 and S3 are “off”, Examiner interprets  “reduce a duty ratio of an ON time” of a switching element as the switching element in an “OFF” state. [0055] S1,S2 and SB are OFF) when the voltage on the first power storage device side becomes lower than the second power storage device by a predetermined value, in a state in which the first switching element is turned off (See [0055] where S1,S2 and SB are OFF when Vbat<Vin.). 
Mao does not specifically disclose/teach the controller is configured to reduce a duty ratio of an ON time of the third switching element ([0055] S1, S2 and SB are OFF) when the voltage on the first power storage device side becomes lower than a first voltage, which is lower than the voltage of the second power storage device by a predetermined value (First voltage identified as Vin-Vd1. Vd1 is voltage drop of diode across S1 also identified as predetermined value). 
However it is well known to one of ordinary skill in the art that the voltage drop across an ideal diode is 0-.7V as evident by Caggegi ([0043]).
As such, since Mao disables S1, S2 and SB when Vbat becomes overdepleted (e.g. Vbat<5V), it would be obvious to one of ordinary skill in the art for Mao to maintain S1, S2 and SB to be off (e.g. reduce a duty ratio of an ON time) when Vbat is less than 4.3V (5V-.7V), which Mao describe as an overdepleted battery (Vbat<5.0V [0055]) in order to prevent short circuit into battery cells 17 and 18 as taught by Mao [0055], further preventing damaging the battery.
As to claim 12, Mao in view of Uan-Zo-Li in view of Caggegi teaches the power supply system according to claim 11, wherein the controller is configured to turn off the third switching element ([0055] S1, S2 and SB are OFF) when the voltage on the first power storage device side becomes lower than the second power storage device by the predetermined value, in a state in which the first switching element is turned off (See [0055] where S1,S2 and SB are OFF when Vbat<Vin). 
Mao does not specifically disclose/teach wherein the controller is configured to turn off the third switching element ([0055] S1, S2 and SB are OFF) when the voltage on the first power storage device side becomes lower than a first voltage, which is lower than the voltage of the second power storage device by a predetermined value (First voltage identified as Vin-Vd1. Vd1 is voltage drop of diode across S1 also identified as predetermined value). 
However it is well known to one of ordinary skill in the art that the voltage drop across an ideal diode is 0-.7V as evident by Caggegi ([0043]).
As such, since Mao disables S1, S2 and SB when Vbat becomes overdepleted (e.g. Vbat<5V), it would be obvious to one of ordinary skill in the art for Mao to maintain S1, S2 and SB to be off (e.g. reduce a duty ratio of an ON time) when Vbat is less than 4.3V (5V-.7V), which Mao describe as an overdepleted battery (Vbat<5.0V [0055]) in order to prevent short circuit into battery cells 17 and 18 as taught by Mao [0055], further preventing damaging the battery.
As to claim 13, Mao in view of Uan-Zo-Li in view of Caggegi teaches the power supply system according to claim 12, wherein the controller is configured to further turn off the second switching element and the fourth switching element ([0055] S1, S2, SA, and SB are OFF) when the voltage on the first power storage device side becomes lower than the voltage of the second power storage device by a predetermined value (See [0055] where S1,S2,SA and SB are OFF when Vbat<Vin). 
Mao does not specifically disclose/teach wherein the controller is configured to turn off the second switching element and the fourth switching element ([0055] S1, S2, SA, and SB are OFF) when the voltage on the first power storage device side becomes lower than a second voltage that is lower than the voltage of the second power storage device by a predetermined value (second voltage identified as Vin-(Vd1+Vd2). Vd1 and Vd2 is voltage drop of diode across S1 and SB respectively. (Vd1+Vd2) identified as predetermined value). 
However it is well known to one of ordinary skill in the art that the voltage drop across an ideal diode is 0-.7V as evident by Caggegi ([0043]).
As such, since Mao disables S1, S2 SA, and SB when Vbat becomes overdepleted (e.g. Vbat<5V), it would be obvious to one of ordinary skill in the art for Mao to maintain S1, S2 SA, and SB to be off (e.g. reduce a duty ratio of an ON time) when Vbat is less than 3.6V (5V-.7V-.7V), which Mao describe as an overdepleted battery (Vbat<5.0V [0055]) in order to prevent short circuit into battery cells 17 and 18 as taught by Mao [0055], further preventing damaging the battery.
As to claim 14, Mao in view of Uan-Zo-Li in view of Caggegi teaches the power supply system according to claim 12, wherein the predetermined value is set based on a drop voltage of the first diode and the third diode (Vd1 and Vd2 is voltage drop of diode across S1 and SB respectively. (Vd1+Vd2) identified as predetermined value). 
Conclusion and related art

Langlinais (US 20180090945) is cited for switching the first switch is OFF if first storage device is low and second switch is pulsed. 
Zhao et al (US 20160164283) is cited for having a dc-dc converter with semiconductor relay and switches first switch off while discharging. 
Zhou (US 20130320932) is cited for shutting off the first switch for discharge protection. 
Ueki et al (US 6798259) is cited for having shutting off switch if input voltage is lower than low voltage battery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859